Dismissed and Memorandum Opinion filed November 6, 2008







Dismissed
and Memorandum Opinion filed November 6, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00709-CV
____________
 
IN THE MATTER OF THE ESTATE OF ROY L. WILSON, DECEASED
 
 

 
On Appeal from the
County Court at Law
Henderson County,
Texas
Trial Court Cause
No. 30-04CL
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 25, 2008.  On October 16, 2008,
appellant, Shari Vander Linden, Independent Executrix of the Estate of Roy L.
Wilson and Trustee of the Roy L. Wilson Testamentary Trust, filed a motion to
dismiss the appeal because the case has settled.   See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 6, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.